Citation Nr: 0217067	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  01-03 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral ear 
hearing loss.  

(The issues of entitlement to service connection for 
tinnitus will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from January 1962 to 
September 1982.  

This appeal arises from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied service connection for a 
bilateral hearing loss and tinnitus.  

The Board is undertaking additional development on the 
issues of entitlement to service connection for tinnitus 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.  


FINDING OF FACT

The veteran's current bilateral hearing loss is causally 
related to his prolonged exposure to excessive noise while 
on active duty.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.385 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters:  During the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) became effective.  
This liberalizing legislation is applicable to the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met by the statement and supplemental 
statements of the case and letters issued by the RO.  There 
is no indication of any additional relevant evidence that 
has not been obtained.  The veteran has not identified any 
records which are not in the claims folder.  He has been 
afforded VA examination to determine if he currently has a 
hearing loss.  No further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A § 5103A.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The RO wrote the veteran a letter in June 1999 to explain 
the kinds of evidence necessary to support his claim.  In 
October 1999 the RO wrote the veteran a letter to explain 
that his service medical records had been requested from the 
service department.  The letter also requested the veteran 
send any copies of his service medical records in his 
possession.  All the communications from the veteran 
indicate the only medical records related to his hearing 
loss are the February 2000 hearing evaluation conducted at 
Hillcrest Baptist Medical Center and the VA examination and 
audiological evaluation performed in November 2000.  In 
January 2001 the RO issued a statement of the case to the 
veteran which listed the evidence obtained and considered by 
the RO.  A supplemental statement of the case as issued in 
March 2002 which included reconsidering the veteran's claim 
on the merits.  An April 2001 letter from the RO to the 
veteran included the provisions of the VCAA and the 
explained VA's duty to assist the veteran in developing his 
claim.  The RO generally kept the veteran apprised of what 
he must show to prevail in his claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, 
given that the instant decision grants the benefit sought, 
the Board finds that any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Relevant Laws and Regulations.  The basic framework of the 
law and regulations provides that service connection may be 
established for a disability resulting from disease or 
injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2002).

Service connection may also be granted on a presumptive 
basis for certain chronic disabilities, including 
sensorineural hearing loss, when they are manifested to a 
compensable degree within the initial post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when 
the evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2002).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385(2002).  

Factual Background and Analysis.  The service medical 
records reveal the veteran's hearing acuity on service 
entrance and separation was normal.  Service medical records 
include numerous hearing conservation tests performed in the 
70's and 80's.  Beginning in the 1970's Hearing Conversation 
Data sheets note the veteran was issued plugs and muffs for 
ear protection.  His Form DD 214 demonstrates that for over 
13 years he served on the flight line as an aircraft 
armament systems technician.  

In May 1999 the veteran filed a claim for service connection 
for hearing loss, which he attributed to his prolonged 
exposure to excessive noise during service.  The veteran 
asserted that, during his more than 20 years of active duty, 
he had spent many years as a weapon's mechanic on the flight 
line and been exposed to aircraft engine noise.  

The veteran submitted copies of a February 2000 hearing 
evaluation by the Chief audiologist at Hillcrest Baptist 
Medical Center.  The results of the pure tone audiogram were 
placed on a graph.  The auditory thresholds in the left ear 
were marked with an X according to the legend on the report.  
The X at 500 hertz was marked at 20, the X at 1000 was 
marked at 10, the X at 2000 was marked 15, the X at 3000 was 
marked at 40, and the X was marked at 50 at 4000 Hertz.  The 
auditory thresholds in the right ear were marked with an O 
according to the legend on the report.  The O at 500 hertz 
was marked at 15, the O at 1000 was marked at 10, the O at 
2000 was marked at 20, the O at 3000 was marked 35, and the 
O was marked at 50 at 4000 Hertz.  The audiological test 
results showed bilateral hearing loss as defined by the 
applicable VA regulation (38 C.F.R. § 3.385).  The 
audiologist noted the veteran's exposure to noise in service 
and opined that his "configuration of hearing loss resembled 
a pattern often seen with noise exposure."  






The RO arranged for the veteran to be afforded a VA 
examination and audiological evaluation in November 2000.  
On the VA audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
25
45
LEFT
5
5
10
30
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  

The ear, nose and throat physician at VA examined the 
veteran and gave the following opinion "Review of the C file 
would fail to substantiate a hearing loss caused by noise 
exposure.  In my opinion this veteran's hearing loss and 
tinnitus are both in all likelihood age related rather than 
service related."  

The RO e-mailed the VA physician in January 1991 and asked 
him to review the evaluation from Hillcrest.  When asked if 
it would change his report he said no.  He considered the 
hearing loss age related and not due to service.  He noted 
the veteran had normal hearing at the time of discharge.  
The rationale was "If he would have had noise exposure, the 
hearing loss would have been found at the time of discharge 
from service."  

While hearing loss as defined by 38 C.F.R. § 3.385 was not 
shown during service, the Board notes that the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held in Hensley v. Brown, 5 Vet. App. 155 (1993) 
that 38 C.F.R. § 3.385 does not preclude an award of service 
connection for a hearing disability established by post-
service audiometric and speech-recognition scores, even 
though hearing was found to be within normal limits on 
audiometric and speech-recognition testing at the time of 
separation from service.  

In this case there are two medical opinions as to the 
origins of the veteran's current hearing loss and two 
different evaluations of the veteran's current hearing 
acuity.  The Board has placed greater weight on the 
evaluation and opinion of the audiologist from Hillcrest 
Baptist Hospital since her opinion was based on her 
interpretation of the pattern of hearing loss demonstrated 
by the veteran on examination as consistent with one due to 
noise exposure.  The VA examiner merely stated that no 
hearing loss was shown on service separation.  

The 
Board finds that the opinion of the audiologist combined 
with the long history of the veteran's exposure to aircraft 
engine noise during his more than 20 years of active duty 
supports his assertion that his bilateral hearing loss is 
causally linked to service.  

The Board notes that, even if equal weight was given to the 
VA examiner's opinion, when the evidence is in equipoise, a 
reasonable doubt arises regarding the contended causal 
relationship, and such doubt would be resolved in favor of 
the veteran.  38 C.F.R. § 3.102 (2002).  

The Board concludes the evidence supports the grant of 
service connection for bilateral hearing loss.  


ORDER

Service connection for bilateral hearing loss is granted.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

